MEMORANDUM OPINION
{¶ 1} On July 12, 2004, appellant, Corey Lilley, filed a notice of appeal in this court. The notice of appeal, itself, did not indicate any particular judgment that was being appealed, but appellant attached a copy of the paternity complaint that had been filed on June 24, 2004 in the Geauga County Court of Common Pleas, Juvenile Division. No judgment entry was included.
 {¶ 2} Pursuant to Section 3, Article IV, Ohio Constitution, a court of appeals, other than one having original jurisdiction in certain specific types of cases, only has power to review "final orders of the courts of records inferior to the court of appeals." It is clear that a complaint is not a final order.
 {¶ 3} Accordingly, this appeal is hereby sua sponte dismissed for lack of a final appealable order.
Appeal dismissed.
Grendell, J., Rice, J., concur.